NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

ARMANDO CRUZ-HERNANDEZ                      )
                                            )
             Appellant,                     )
                                            )
v.                                          )       Case No. 2D17-3057
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for Manatee
County; Hunter W. Carroll, Judge.

Richard C. Reinhart, Bradenton, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and MORRIS, JJ., Concur.